Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 1 of 22




                              EXHIBIT 7
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21               Entered 08/17/21 17:00:39          Page 2 of 22
                                                                                EXECUTION VERSION



                               SHARED RESOURCES AGREEMENT

          This Shared Resources Agreement (including the Schedule attached hereto, this “Agreement”) is
  entered into effective as of March 1, 2021 (the “Effective Date”) by and among Highland Capital
  Management, L.P. (“HCMLP”) and the following parties (collectively, the “NexPoint Parties”): NexPoint
  Advisors, L.P. (“NPA”), and Highland Capital Management Fund Advisors, L.P. (“HCMFA”).

          The NexPoint Parties and HCMLP collectively are referred to as the “Parties” and each of them as
  a “Party”.

                                               PREAMBLE

           WHEREAS, HCMLP and the NexPoint Parties were parties to certain Shared Services Agreements
  (collectively, the “Shared Services Agreements”) pursuant to which HCMLP provided certain services,
  including access to and use of the IT-related systems and resources of HCMLP set forth on Schedule
  A to this Agreement (the “Shared Resources”).

          WHEREAS, such Shared Services Agreements were duly terminated as of February 19, 2021.

           WHEREAS, the Bankruptcy Court entered an order on February 24, 2021 (the “Order”) governing
  the transfer of books and records and data.

           WHEREAS, certain employees of HCMLP have or may form a new company (“Newco”) to
  provide services similar to certain of those provided under the Shared Service Agreements to the NexPoint
  Parties and other third parties.

           WHEREAS, pursuant to that certain Letter Agreement, dated March 1, 2021, between HCMLP and
  NPA, each of HCMLP and NPA have reached an agreement regarding the retention, assignment and
  assumption, as applicable, of certain contracts, licenses, and agreements with Bloomberg Finance L.P. and
  its subsidiaries and affiliates that are needed in connection with the Parties’ respective businesses.

          WHEREAS, further to the objectives of the Order and pursuant to the terms and subject to the
  conditions set forth in this Agreements, HCMLP is willing to provide access and use of the Shared
  Resources to and by the NexPoint Parties in consideration of payments and other agreements of the
  NexPoint Parties contained herein.

         NOW, THEREFORE, in consideration of the covenants and agreements set forth in this Agreement
  and for other good and valuable consideration, the receipt and sufficiency of which are hereby
  acknowledged, the Parties agree as follows:

  I.      RESOURCES AND PAYMENTS

           Section 1.1     Access to Certain Shared Resources.

           (a)     Subject to terms and conditions set forth in this Agreement and the NexPoint Parties’
  compliance therewith, HCMLP shall provide employees and personnel of the NexPoint Parties with access
  to and use of the Shared Resources during the term of this Agreement. For the avoidance of doubt, the
  Parties agree that NexPoint Parties will have access to the same books and records as available under the
  applicable Shared Services Agreements; provided, however, that notwithstanding anything herein or in the
  Shared Services Agreements to the contrary, none of the NexPoint Parties, Newco or any of their respective



  ActiveUS 185044344v.7
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21                  Entered 08/17/21 17:00:39            Page 3 of 22



  Agents (as hereinafter defined) shall have access to HCMLP’s proprietary data. In addition, HCMLP shall
  not access any of the NexPoint Parties’ proprietary data to the extent generated on or after the Effective
  Date. Further, to the extent permitted by the terms and agreements governing the Shared Resource, HCMLP
  agrees that subject to the advance written consent of HCMLP (which may be withheld in its sole discretion),
  the NexPoint Parties shall have the right to share or sublicense such Shared Resource; provided that
  HCMLP’s prior written consent shall not be required in order for the NexPoint Parties to share or sublicense
  the Shared Resources to Newco or any other person or entity (or their respective subsidiaries in existence
  as of the Effective Date) that was a historical user of a Shared Resources as of February 19, 2021 pursuant
  to a written shared services agreement with HCMLP; provided, further, that each other such person or
  entity, including Newco and any such historical user, as applicable, shall have executed and delivered to
  HCMLP a joinder to this Agreement, other than with respect to the payment obligations set forth herein,
  that is satisfactory to HCMLP in its sole reasonable discretion.

           (b)     In consideration of this Agreement, the NexPoint Parties shall make prompt payments in
  cash, by wire transfer, to HCMLP or its designee in such amounts as are set forth on Schedule A to this
  Agreement. The NexPoint Parties shall pay the amounts owed for (i) March 2021 as set forth on Schedule
  A to HCMLP on the Effective Date and (ii) April 2021 as set forth on Schedule A to HCMLP on March
  15, 2021. Thereafter, the NexPoint Parties shall make all monthly payments (or other periodic payments)
  set forth on Schedule A to HCMLP on or before the first day of the calendar month preceding the calendar
  month (or other period) to which such payment relates. The Parties acknowledge and agree that the amounts
  set forth on Schedule A reflect the historical costs for such Shared Resources as of calendar year 2020. In
  the event that the actual invoiced amounts for a given Shared Resource differ from what is set forth in the
  initial Schedule A, HCMLP shall deliver to NPA an amended Schedule A to reflect such actual amounts
  and such costs shall continue to be borne 60% by the NexPoint Parties and 40% by HCMLP and paid in
  accordance with the terms set forth herein. In the event that Schedule A is amended in accordance with the
  foregoing in respect of payments that have already been made by the NexPoint Parties hereunder, the
  applicable Party shall promptly reimburse the other Party following the delivery of the amended Schedule
  A. All payment obligations of the NexPoint Parties under this Agreement shall be joint and not several.
  Except with respect to such payment obligations, the obligations and liabilities of the NexPoint Parties
  hereunder shall be several and not joint.

          (c)    The NexPoint Parties shall pay their allocable portion of the Siepe Master Agreement for
  January 2021 and February 2021 within three (3) Business Days of being invoiced.

            (d)      Each such Shared Resource shall be renewed only to the extent necessary to remain
  available to employees and personnel of the NexPoint Parties and HCMLP for such parties to perform their
  duties consistent with past practices through the End Date (as hereinafter defined). Thereafter, no Party to
  this Agreement shall be responsible for extension or renewal of any such Shared Resource or to provide
  access to any such Shared Resource with any other Party. The aggregate cost of any renewal (even if such
  renewal extends beyond the End Date) shall be borne 60% by the NexPoint Parties and 40% by HCMLP.
  The NexPoint Parties shall promptly pay their portion of such renewal costs to HCMLP or its designee at
  the request of HCMLP at least five (5) Business Days before the date such renewal payment is required to
  be made to the applicable vendor, and assuming timely receipt of such portion, HCMLP shall timely make
  the full renewal payment to the applicable vendor. For purposes of this Agreement, “Business Day” shall
  mean a day on which the New York Stock Exchange is open for regular trading. The parties hereby agree
  to discuss the renewal of each vendor contract in respect of the Shared Resources prior to renewal and agree
  that (i) if both Parties agree that a Shared Resource in respect of such vendor contract is no longer necessary
  for each of the Parties to operate through the End Date, then such vendor contract shall not be renewed, and
  (ii) if either Party determines that a Shared Resource in respect of such vendor contract is necessary for
  such Party to operate through the End Date, such vendor contract shall be renewed and the aggregate cost
  of such renewal (even if such renewal extends beyond the term provided in Schedule A) shall be borne 60%


                                                        2
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21                  Entered 08/17/21 17:00:39             Page 4 of 22



  by the NexPoint Parties and 40% by HCMLP. Each of the Parties shall proceed diligently and in good
  faith, and agree to use all reasonable best efforts to do, and cause to be done, all things necessary, desirable
  and/or appropriate to ensure such Party will not need any Shared Resource following the End Date.

           (e)      The Parties acknowledge and agree that it will be necessary for HCMLP, in its sole good
  faith discretion, to employ and/or engage certain personnel (the “Necessary Personnel”) in order to
  maintain, provide access to and use of the Shared Resources as contemplated herein, and that HCMLP may
  engage former employees of HCMLP, including, without limitation, any former employee of HCMLP who
  enters into an employment or independent contractor relationship with Newco and/or the NexPoint Parties
  as Necessary Personnel to provide back-office services in connection therewith. The NexPoint Parties shall
  cooperate fully with HCMLP’s efforts to engage such Necessary Personnel and the NexPoint Parties shall
  not, and shall cause their affiliates and its and their respective employees, personnel, officers, directors,
  managers, members, representatives, agents, principals, owners, or partners (collectively, “Agents”) to not,
  directly or indirectly, prohibit, prevent, limit or otherwise discourage any former HCMLP employee or any
  other person from accepting such engagement. Notwithstanding anything herein to the contrary, in the
  event that HCMLP is unable or ceases to be able to employ and/or engage the Necessary Personnel, HCMLP
  shall thereafter have no further obligations to the NexPoint Parties or any of their Agents with respect to
  the Shared Services; provided, that, the foregoing shall not relieve the NexPoint Parties of any of their
  obligations hereunder.

          (f)     The fully loaded aggregate cost of such Necessary Personnel from the Effective Date
  through the End Date shall be borne 60% by the NexPoint Parties and 40% by HCMLP. HCMLP will
  invoice the NexPoint Parties for their allocable portion of the Necessary Personnel monthly and the
  NexPoint Parties shall make payment in respect thereof within five (5) Business Days following delivery
  of each such invoice.

          (g)       The NexPoint Parties shall, and shall ensure that their employees and personnel, comply
  with and fulfill any obligations or responsibilities applicable to employees or personnel of HCMLP under
  the policies governing the use of the Shared Resources hereunder. HCMLP shall promptly notify NPA in
  writing of (i) any changes to HCMLP’s policies governing its employees’ and personnel’s use of the Shared
  Services and (ii) any amendments to the vendor contracts underlying the Shared Resources, in each case,
  following the Effective Date, and until HCMLP has delivered such written notification, the NexPoint
  Parties shall not have any obligation to comply, or to ensure the compliance of their employees and
  personnel, with such changes and/or amendments, as applicable.

           Section 1.2     Unexpected Costs; Repairs. In the event it is necessary for the Parties to incur
   any costs (e.g., in the case of breakdowns or repairs) for the continued functionality of the Shared
   Resources, such additional expenditures shall be (i) approved by HCMLP and NPA, and (ii) borne 60%
   by the NexPoint Parties and 40% by HCMLP.

             Section 1.3     Failure to Pay; Cure Period. In the event a NexPoint Party fails to satisfy any
   payments such NexPoint Party is obligated to make pursuant to this Agreement or breaches its obligations
   under Section 1.1(d) and such NexPoint Party fails to cure such failure to make prompt payment or breach,
   as applicable, within five (5) Business Days of receipt of written notice of such failure from HCMLP,
   HCMLP shall have the right to terminate access to all Shared Resources and all respective agreements in
   connection with such Shared Resources with respect to all of the NexPoint Parties. HCMLP further agrees
   that in the event that HCMLP fails to make any payment to a Shared Resource vendor required to be made
   hereunder, the NexPoint Parties shall have the right to make the payments necessary to retain such vendor
   contract in respect of such Shared Resource and deduct the amount of such payments from future payments
   due to HCMLP under this Agreement. If the amounts paid by the NexPoint Parties exceed what would



                                                         3
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21                   Entered 08/17/21 17:00:39            Page 5 of 22



   otherwise be due to HCMLP from such NexPoint Parties, the NexPoint Parties may pursue recovery from
   HCMLP for such excess amount.

  II.     LIMITED LIABILITY

           Section 2.1       HCMLP shall not be liable to any person or entity, including any third party, for
   any action, inaction, or conduct of any NexPoint Party or any of their respective Agents in connection with
   use by the NexPoint Parties or their Agents of the Shared Resources under this Agreement.

          The NexPoint Parties shall not be liable to any person or entity, including any third party, for any
  obligation of HCMLP to pay any regularly scheduled fee explicitly set forth in the vendor contracts
  underlying the Shared Resources.

             Section 2.2       The NexPoint Parties shall indemnify and hold harmless HCMLP from and
   against any and all costs and expenses (including advancing of reasonable attorneys’ fees) of HCMLP or
   its affiliates or any of their Agents (including, without limitation, costs and expenses of any disputes, legal
   actions, examinations, investigations, and other legal or regulatory costs or expenses), related to or arising
   out of any action, inaction, or conduct by the NexPoint Parties or their Agents in connection with use by
   the NexPoint Parties of the Shared Resources under this Agreement.

           HCMLP shall indemnify and hold harmless the NexPoint Parties from and against any and all costs
  and expenses (including advancing of reasonable attorneys’ fees) of any NexPoint Party or any of their
  affiliates or Agents (including, without limitation, costs and expenses of any disputes, legal actions,
  examinations, investigations, and other legal or regulatory costs or expenses), solely to the extent directly
  arising from HCMLP’s failure to pay any regularly scheduled fee explicitly set forth in the vendor contracts
  underlying the Shared Resources.

            Section 2.3       No Party shall be liable to any other Party or to any other person or entity for the
   failure to provide services, access, or resources hereunder if such failure results from an event beyond the
   reasonable control of the Party obligated to provide such services, access, or resources. Further, no Party
   shall be liable to any other Party for any consequential, indirect, special, incidental or punitive damages,
   including, without limitation, loss of profit or revenue, cost of capital, or cost of temporary equipment or
   services, whether based in whole or in part in contract, in tort, including negligence, strict liability, or any
   other theory of liability.

            Section 2.4    Notwithstanding anything herein to the contrary, in no event shall HCMLP’s
  liability to the NexPoint Parties and its Agents under this Agreement exceed, in the aggregate, the actual
  amounts paid by the NexPoint Parties to HCMLP hereunder.

  III.    BINDING AGREEMENT

           Section 3.1     Binding Agreement. The Parties agree that this Agreement constitutes the legal,
   valid and binding obligation of each Party, enforceable against each Party in accordance with its terms.

           Section 3.2     Entire Current Understanding and Agreement. This Agreement constitutes the
   entire current understanding and agreement by and among the Parties hereto with respect to the subject
   matter hereof and supersedes any and all prior or contemporaneous negotiations, term sheets, covenants,
   agreements, undertakings and understandings (written or oral) and courses of conduct and dealing by or
   among the Parties with respect to the matters expressly set forth herein. For the avoidance of doubt, this
   Agreement does not modify, supersede, or alter the Letter Agreement concerning continued access to
   Bloomberg services.



                                                         4
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 6 of 22



           Section 3.3      Agreement Controls. Any express terms and conditions set forth in this
   Agreement shall control any conflict or inconsistency with, and amend and supersede, the terms and
   conditions of any and all other agreements between or among the Parties, except to the extent that
   (x) another agreement is amended and/or restated or entered into after the Effective Date with the prior
   written consent of each of HCMLP and NPA and (y) such other agreement states that it shall control in
   the event of any conflict or inconsistency between such other agreement. For the avoidance of doubt, this
   Agreement does not modify, supersede, or alter the Letter Agreement concerning continued access to
   Bloomberg services.

           Section 3.4      Efforts, Authorizations and Consents; Cooperation; No Ulterior Actions.

           (a)    Efforts. Each Party shall proceed diligently and in good faith, and agrees to use all
  reasonable best efforts to do, and cause to be done, all things necessary, desirable and/or appropriate to, as
  promptly as practicable and in accordance with the terms and timeline set forth herein, consummate the
  transactions contemplated by this Agreement, and shall direct and cause its Agents to so proceed and to so
  act.

          (b)      Authorizations and Consents. Each Party shall use reasonable best efforts to obtain all
  authorizations, consents, registrations, orders and approvals that may be or become necessary, desirable
  and/or appropriate for such Party’s execution and delivery of, and the performance of such Party’s
  obligations pursuant to, this Agreement, and each Party agrees to cooperate fully and promptly with a
  requesting Party in its seeking to obtain all such authorizations, consents, registrations, orders and
  approvals.

          (c)      Indirect Actions. Each Party acknowledges and agrees that he will not, on or after the
  Effective Date, avoid or seek to avoid, the economic and other rights, powers, privileges or interests of the
  other Parties set forth in this Agreement. Each Party shall not, and each Party shall cause Persons under
  his control not to, do indirectly that which cannot be done directly under this Agreement.

            Section 3.5     Further Assurances. At any time and from time to time, at the request of any
   Party and without further consideration, the other Parties shall execute and deliver such instruments and
   take such action as such Party may reasonably determine is necessary, desirable and/or appropriate to carry
   out the actions contemplated by this Agreement.

            Section 3.6      NexPoint Parties Representative. For convenience of administration, all of the
   NexPoint Parties hereby appoint NPA as their sole representative for purposes of all actions, consents,
   notices, and communications hereunder to or from the NexPoint Parties. HCMLP may rely upon any
   action by NPA or communication to or from NPA to serve as an action of, or communication to or from,
   and to bind, all of the NexPoint Parties.

  IV.     MISCELLANEOUS OTHER PROVISIONS

            Section 4.1      Term. This Agreement shall terminate without further action of any Party on
   August 31, 2021 (the “End Date”) (unless otherwise agreed in writing by HCMLP and NPA). Any
   payments required to be made by a Party hereunder shall for periods through the End Date shall survive
   termination of this Agreement. In addition, the following sections shall survive termination of this
   Agreement indefinitely: Sections II (Limited Liability), 4.4 (Notices) 4.7 (Governing Law; Submission to
   Jurisdiction; Service of Process), 4.9 (No Third-Party Beneficiaries).




                                                        5
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21                 Entered 08/17/21 17:00:39           Page 7 of 22



           Section 4.2   Amendment. This Agreement shall be binding upon the Parties and may not be
   modified in any manner, except by an instrument in writing of concurrent or subsequent date signed by
   each of HCMLP and NPA.

           Section 4.3      Waiver of Rights. No delay or omission by any Party in exercising any right
   under this Agreement shall operate as a waiver of that or any other right. A waiver or consent given by
   any Party hereto on any one occasion shall be effective only in that instance and shall not be construed as
   a ban or waiver of any right on any other occasion.

            Section 4.4     Notices. All notices, requests, demands, claims, and other communications
   hereunder shall be in writing. Any notice, request, demand, claim, or other communication hereunder
   shall be deemed duly delivered: (a) four (4) Business Days after it is sent by registered or certified mail,
   return receipt requested, postage prepaid; (b) one (1) Business Day after it is sent for next Business Day
   delivery via a reputable nationwide overnight courier service; (c) when sent, if e-mailed on a Business
   Day; (d) the next Business Day following the day on which the e-mail is sent if e-mailed on a day that is
   not a Business Day; (e) when receipt is acknowledged, if facsimiled on a Business Day; and (f) the next
   Business Day following the day on which receipt is acknowledged if facsimiled on a day that is not a
   Business Day, in each case to the intended recipient as set forth below:

          If to HCMLP:
                                   Highland Capital Management, LP
                                   300 Crescent Court
                                   Dallas, Texas 75201
                                   Attention: Thomas Surgent, General Counsel
                                   Email: tsurgent@highlandcapital.com

                                   With copies to:

                                   Pachulski Stang Ziehl & Jones LLP
                                   780 3rd Ave #34
                                   New York, NY 10017
                                   Attention: Gregory V. Demo
                                   Email: GDemo@pszjlaw.com

                                   and

                                   Wilmer Cutler Pickering Hale and Dorr LLP
                                   60 State Street
                                   Boston, MA 02109
                                   Attention: Timothy F. Silva
                                   Email: timothy.silva@wilmerhale.com


          If to the NexPoint Parties:

                                   D.C. Sauter
                                   2515 McKinney Ave, Suite 1700
                                   Dallas, Texas 75201
                                   Email: DSauter@NexPoint.com

                                   With a copy to:


                                                       6
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21                 Entered 08/17/21 17:00:39           Page 8 of 22




                                   K&L Gates LLP
                                   4350 Lassiter at North Hills Avenue
                                   Suite 300
                                   P.O. Box 17047
                                   Raleigh, North Carolina 27619
                                   Attention: A. Lee Hogewood III
                                   Email: lee.hogewood@klgates.com

  Any Party may give any notice, request, demand, claim, or other communication hereunder using any other
  means (including personal delivery, expedited courier, messenger service, telecopy, telex, ordinary mail,
  or electronic mail), but no such notice, request, demand, claim, or other communication shall be deemed to
  have been duly given unless and until it actually is received by the Party for whom it is intended. Any Party
  may change the address to which notices, requests, demands, claims, and other communications hereunder
  are to be delivered by giving the other Parties notice in the manner herein set forth.

            Section 4.5      Reservation of Rights. For the avoidance of doubt, each Party reserves all rights
   it has, or may have, including all rights to pursue and defend any claims and/or causes of action, with
   respect to any matter, agreement, or understanding not explicitly addressed in this Agreement. The Parties
   expressly reserve all rights with respect to amounts asserted in connection with the NexPoint Parties’
   administrative claim, including, without limitation the NexPoint Parties’ right to amend such claim to
   assert additional or lesser amounts, including with respect to the post-petition amounts owed under the
   Shared Services Agreements; provided, that under no circumstances shall such claim or claims give rise
   to any right of offset against any amounts payable hereunder, the rights of HCMLP to object to such claim
   as well as all rights and defenses in connection with all pending and potential Adversary Proceedings
   between the Parties. All such claims and defenses are expressly preserved for future resolution by the
   court.

           Section 4.6       Successors and Assigns; Survival. This Agreement shall be binding upon and
   inure to the benefit of the Parties hereto and their respective heirs, executors, administrators, successors
   and permitted assigns. No NexPoint Party may assign its rights or obligations hereunder without the prior
   written consent of HCMLP. HCMLP may not assign its rights or obligations hereunder without the prior
   written consent of NPA.

           Section 4.7        Voluntary Assent; Review of Agreement; Independent Counsel; Construction.
   Each Party acknowledges and agrees that no promises or agreements of any kind have been made to or
   with him by the other or by any person or entity whatsoever to cause him to sign this Agreement other
   than those set forth in this Agreement, and that such Party fully understands the meaning and intent of this
   Agreement. Each Party further states and represents that it is sophisticated, has carefully read this
   Agreement, understands its contents, and freely and voluntarily assents to all of its terms and conditions.
   Each Party further states and represents that he has been represented by independent legal counsel of its
   own choosing with respect to the negotiation and preparation of this Agreement. The Parties have
   participated jointly in the negotiation and drafting of this Agreement. In the event any ambiguity or
   question of intent or interpretation arises, this Agreement shall be construed as if drafted jointly by
   HCMLP and the NexPoint Parties, and no presumption or burden of proof shall arise favoring or
   disfavoring any Party by virtue of the authorship of any provision of this Agreement.

            Section 4.8      Governing Law; Submission to Jurisdiction; Service of Process. This Agreement
   shall be interpreted and construed in accordance with the laws of the State of Texas, without regard to
   conflict of laws provisions. Each Party hereby irrevocably submits to and acknowledges and recognizes
   the exclusive jurisdiction of the United States Bankruptcy Court for the Northern District of Texas, Dallas


                                                       7
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21                   Entered 08/17/21 17:00:39            Page 9 of 22



   Division (the “Bankruptcy Court”) (which court, for purposes of this Agreement, is the only court of
   competent jurisdiction), over any suit, action or other proceeding arising out of, under or in connection
   with this Agreement or its subject matter. Each Party irrevocably consents to service of process in any
   action or proceeding arising out of or relating to this Agreement in the manner provided for notices in
   Section 4.4. Nothing in this Agreement shall affect the right of any Party to serve process in any other
   manner permitted by law.

           Section 4.9      Severability; Remedies Cumulative. The provisions of this Agreement shall be
   deemed severable and the invalidity or unenforceability of any provision shall not affect the validity or
   enforceability of the other provisions of this Agreement. If any provision of this Agreement, or the
   application thereof to any Person or any circumstance, is found by a court or other regulatory authority of
   competent jurisdiction to be invalid or unenforceable, (a) the Parties shall negotiate in good faith to modify
   this Agreement so as to give effect to the original intent of the Parties of such invalid or unenforceable
   provision to the fullest extent permitted by law, and (b) the remainder of this Agreement and the
   application of such provision to other Persons or circumstances shall not be affected by such invalidity or
   unenforceability, nor shall such invalidity or unenforceability affect the validity or enforceability of such
   provision, or the application thereof, in any other jurisdiction. The rights and remedies of the Parties to
   this Agreement are cumulative and not alternative, and each Party shall have the right in any particular
   circumstance to enforce any provision of this Agreement without regard to the availability of a remedy
   under any other provision of this Agreement.

           Section 4.10      No Third-Party Beneficiaries.

           (a)     It is the explicit intention of the Parties that no Person other than the Parties — and, for the
  avoidance of doubt, no employee or officer of any Party or any of its affiliates or any of a Party’s or its
  affiliates’ owners, officers or employees and no client or investor in any product managed or sponsored by
  any Party — is or shall be entitled to bring any action to enforce any provision of this Agreement against
  any Party or otherwise, and that the covenants, undertakings and agreements set forth in this Agreement are
  for the sole benefit of, and shall be enforceable only by the Parties (and their respective successors and
  permitted assigns), and they shall not be construed as conferring, and are not intended to confer, any rights
  on any other person or entity whatsoever.

          (b)     No investors and no creditors of any Party shall have any right or entitlement to enforce
  any of the provisions of this Agreement or to require any Party to discharge its obligations hereunder.

           Section 4.11    Headings. The headings of the Sections and sub-Sections of this Agreement are
   for convenience of reference only, and are not to be considered in construing the terms and provisions of
   this Agreement.

            Section 4.12    Construction. The definitions of terms herein shall apply equally to the singular
   and plural forms of the terms defined. Whenever the context may require, any pronoun shall include the
   corresponding masculine, feminine and neuter forms. The words “include,” “includes” and “including”
   shall be deemed to be followed by the phrase “without limitation.” The word “will” shall be construed to
   have the same meaning and effect as the word “shall.” Unless otherwise indicated: (i) the words “herein,”
   “hereof” and “hereunder,” and words of similar import when used in this Agreement, shall be construed
   to refer this Agreement in its entirety and not to any particular provision hereof and (ii) all references in
   this Agreement to Exhibits, Schedules, Articles, Sections, paragraphs and sentences shall be construed to
   refer to Exhibits and Sections to, and Articles, Sections, paragraphs and sentences of, this Agreement.
   References to statues shall mean such statutes as amended.




                                                         8
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21              Entered 08/17/21 17:00:39          Page 10 of
                                         22


          Section 4.13     Payments. All payments and distributions required to be made pursuant this
  Agreement shall be made in cash and/or other immediately available funds to one (1) or more accounts as
  directed by the person or entity to whom such amounts are due.

          Section 4.14    Counterparts and Electronic Signatures. This Agreement may be executed in two
  (2) or more counterparts, each of which shall be deemed an original but all of which together shall
  constitute one (1) and the same instrument. This Agreement may be executed by facsimile and/or
  electronically by any one (1) or more of the Parties.

                  [Remainder of page intentionally left blank; signature page follows]




                                                    9
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 11 of
                                         22




                                            Dustin Norris
                                            Executive Vice President




                                            Dustin Norris
                                            Executive Vice President
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21    Entered 08/17/21 17:00:39   Page 12 of
                                         22


                                                                             Schedule A
                       Schedule of Shared Resources and Payments
Highland Capital Management, L.P.        Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21                                        Entered 08/17/21 17:00:39                    Page 13 of
Contract Listing - Sharing Agreement
Schedule A-Shared Resources Agreement                                             22
                                                                    Services                        End Date      Cost                  Value       Mar-21    Apr-21    May-21    Jun-21    Jul-21    Aug-21    Totals
 Shared IT Contracts
   AT&T                                     Internet-Pre Petition                                    monthly            857   Month             -       857       857       857       857      857        857     5,142
   AT&T                                     Intersite Agreement-Post Petition                       3/28/2023         3,574   Month             -     3,574     3,574     3,574     3,574    3,574      3,574    21,444
   AT&T                                     Bandwidth connection at Evoque                           monthly            138   Month             -       138       138       138       138      138        138       828
   At&T                                     Land line req'd for 1 fax line and 911                   monthly            395   Month             -       395       395       395       395      395        395     2,370
   AWS                                      Dev server hosting                                       monthly          2,635   Month             -     2,635     2,635     2,635     2,635    2,635      2,635    15,810
   CenturyLink                              WAN line and Telephones                                1/28/2023          6,190   Month             -     6,190     6,190     6,190     6,190    6,190      6,190    37,140
   Cisco/CDW                                Cisco Hardware Support                                 3/31/2021         40,000    Year             -    40,000       -         -         -        -          -      40,000
   DUO Security                             2 factor authentication                                  monthly            800   Month             -       800       800       800       800      800        800     4,800
   Evoque Data Center                       Disaster Recovery DC                                   10/15/2022         2,845   Month             -     2,845     2,845     2,845     2,845    2,845      2,845    17,070
   CDW                                      F5 load balancers                                        6/2/2021         6,283    Year             -       -         -         -       6,283      -          -       6,283
   Flexential                               Primary Data Center                                     8/31/2021        11,888   Month             -    11,888    11,888    11,888    11,888   11,888     11,888    71,328
   CDW                                      IBM Websphere OMS software                               4/1/2021         4,080    Year             -       -       4,080       -         -        -          -       4,080
   Mxtoolbox                                E Mailflow monitoring                                    monthly            182   Month             -       182       182       182       182      182        182     1,092
   CDW                                      NetappSAN Maintenance                                   4/30/2021        24,862    Year             -       -      24,862       -         -        -          -      24,862
   Netwrix                                  Auditor for active directory                            6/24/2021         2,635 Year                -       -         -         -       2,635      -          -       2,635
   Netwrix                                  Audits WFH and Cloud Activity                           6/24/2021         1,963 Year                -       -         -         -       1,963      -          -       1,963
   Onelogin                                 Cloud single sign on for HR related employee login       monthly            340   Month             -       340       340       340       340      340        340     2,040
   Opentext                                 Fax Server                                               4/9/2021         2,834    Year             -       -       2,834       -         -        -          -       2,834
   Solarwinds                               FTP server maintenance                                   6/1/2021           700    Year             -       -         -         -         700      -          -         700
   CDW                                      Trustwave E Mail Gateway-Anti Spam                      8/10/2021         2,182    Year             -       -         -         -         -        -        2,182     2,182
   CDW                                      Veritax Backup Exec                                      3/1/2021         1,961    Year             -     1,961       -         -         -        -          -       1,961
   CDW                                      Veritas Enterprise Vault                                 3/1/2021         4,706    Year             -     4,706       -         -         -        -          -       4,706
   Verity Group                             Print Services for printers in office                    monthly          2,500   Month             -     1,500     1,500     1,500     1,500    1,500      1,500     9,000
   WP Engine                                Public Website hosting                                   monthly            778   Month             -       778       778       778       778      778        778     4,668
   Zayo Group                               WAN line                                             mo or 3/26/202       2,083   Month             -     2,083     2,083     2,083     2,083    2,083      2,083    12,498
   Zendesk                                  Helpdesk Platform                                        monthly            252   Month             -       252       252       252       252      252        252     1,512
   SPECOPS                                  Password protection                                    2/27/2021          3,717    Year             -     3,717       -         -         -        -          -       3,717
   Total                                                                                                                                        -    84,841    66,233    34,457    46,038   34,457     36,639   302,665
   NexPoint Parties' 60% Share                                                                                    60.0%                              50,905    39,740    20,674    27,623   20,674     21,983   181,599

 Shared Other Contracts
   Siepe Software                            Software                                               9/1/2021         18,042   Month             -    18,042    18,042    18,042    18,042   18,042     18,042   108,252
   Markit                                    Loan Pricing (pd in full 103,402 thru 3/31/21)        3/27/2022        103,402   Yearly            -   103,402       -         -         -        -          -     103,402
   Markit (Direct bill to funds)             WSO Dirct invoice to all funds (pd qtrly)             10/31/2021                                   -       -         -         -         -        -          -         -
   Advent                                    Geneva software-prepaid thru termination date          5/10/2021                                           -         -         -         -        -          -         -
   Bloomberg                                 Routers At Flexential                                                                                      -       8,411       -         -      8,411        -      16,822
   Compliance Science fka Financial Tracking Other Research/Service Contracts                       4/1/2021         29,602   Annual            -              29,602       -         -        -          -      29,602
   DTCC (Pre trade compliance software)      Other Research/Service Contracts                                         3,237   Monthly           -     3,237     3,237     3,237     3,237    3,237      3,237    19,422
   FT Interactive Data Corp (Also known as ICOther Research/Service Contracts                       10/1/2021         5,187   Monthly           -     5,187     5,187     5,187     5,187    5,187      5,187    31,122
   Moody'sHigh Yield Research                Other Research/Service Contracts/Allow to Expire      11/30/2021        15,239    Qtr              -    15,239                        15,239                        30,479
   Total                                                                                                                                        -   145,107    64,479    26,466    41,705   34,877     26,466   339,101
   NexPoint Parties' 60% Share                                                                                    60%                           -    87,064    38,687    15,880    25,023   20,926     15,880   203,460

 Shared Remaining $ Value Contracts (remaining value has been prepaid):
   Credit Flux (formerly MergerMarket)                                                              9/30/2021        18,673      7        10,893      1,556     1,556     1,556     1,556     1,556     1,556     9,337
   Debt Domain                                                                                      8/22/2021         9,500      6         4,750        792       792       792       792       792       792     4,750
   Insider Score                                                                                    5/31/2021        25,000      3         6,250      2,083     2,083     2,083       -         -         -       6,250
   Intralinks                                                                                       7/31/2021         7,500      5         3,125        625       625       625       625       625       -       3,125
   Moody's Ratings-Instrument File                                                                 12/29/2021        61,703     10        51,419      5,142     5,142     5,142     5,142     5,142     5,142    30,852
   Proofpoint                                                                                       9/29/2021         6,300      7         3,675        525       525       525       525       525       525     3,150
   Reorg Research                                                                                   7/31/2021        34,521      5        14,384      2,877     2,877     2,877     2,877     2,877       -      14,384
 Total Remaining Value Contracts                                                                                                          94,496     13,600    13,600    13,600    11,516   11,516      8,015    71,847
   NexPoint Parties' 60% Share                                                                                    60%                                 8,160     8,160     8,160     6,910    6,910      4,809    43,108

 Total NexPoint Parties' Monthly Payment Requirement for IT, Other Contracts and Remaining Value Contracts                                          146,129    86,587    44,714    59,556   48,510     42,672   428,167
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21           Entered 08/17/21 17:00:39        Page 14 of
                                         22
                                                                         EXECUTION VERSION


             AMENDMENT NO. 1 TO SHARED RESOURCES AGREEMENT

         This Amendment No. 1 to Shared Resources Agreement (this “Amendment”) is entered
 into effective as of March 1, 2021 (the “Effective Date”), by and among Highland Capital
 Management, L.P. (“HCMLP”) and the following parties (collectively, the “NexPoint Parties”):
 NexPoint Advisors, L.P. (“NPA”), and Highland Capital Management Fund Advisors, L.P.
 (“HCMFA”).

        The NexPoint Parties and HCMLP collectively are referred to as the “Parties” and each
 of them as a “Party”.

                                           PREAMBLE

         WHEREAS, the Parties have entered into that certain Shared Resources Agreement dated
 as of the Effective Date (the “Existing Agreement”); and

        WHEREAS, the Parties hereto desire to amend the Existing Agreement to on the terms
 and subject to the conditions set forth herein.

        NOW, THEREFORE, in consideration of the foregoing and other good and valuable
 consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as
 follows:

         1.    Definitions. Capitalized terms used and not defined in this Amendment have the
 respective meanings assigned to them in the Existing Agreement.

       2.      Amendments to the Existing Agreement. As of the Effective Date, the Existing
 Agreement is hereby amended and modified as follows:

         (a)     Section 1.1(c) of the Existing Agreement is hereby deleted and replaced in its
 entirety as follows:

                       (c) Within three (3) Business Days of being invoiced by
               HCMLP, the NexPoint Parties shall pay to HCMLP (i) the
               NexPoint Parties’, and their respective affiliates’ and NexBank,
               SSB’s (“NexBank”) allocable portion of the fees owed (A) under
               the Siepe Master Agreement based on the allocation of projects
               performed by Siepe for January 2021, February 2021 and each
               month during the term of this Agreement, (B) under the MarkIT –
               WSOWeb and Portfolio Management Services contract for each
               quarter during the term of the MarkIT – WSOWeb and Portfolio
               Management Services contract, including with respect to post-
               petition periods prior to the Effective Date, and (ii) 60% of the fees
               under each such contract that are not specifically allocable to any
               of the Parties or their affiliates; after prior allocation by Siepe and
               MarkIT of amounts attributable to HCMLP. Each invoice
               provided by HCMLP to the NexPoint Parties with respect to the
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21        Entered 08/17/21 17:00:39      Page 15 of
                                         22



              foregoing contracts shall include the allocation spreadsheet in
              accordance with which each Parties’ respective allocable portions
              were calculated.

                     In addition, the NexPoint Parties shall promptly pay or
              cause to be paid to WSO, all amounts that WSO indicates that the
              NexPoint Parties or their respective affiliates and NexBank owe
              under invoices issued under the MarkIT – WSOWeb and Portfolio
              Management Services contract in respect of service periods before
              HCMLP filed for bankruptcy.

       (b)    A new Section 1.1(g) is hereby added to the Existing Agreement as follows:

                      (g) In consideration of $25,000, which the NexPoint
              Parties shall pay to HCMLP on or before March 12, 2021, HCMLP
              shall sell and deliver to the NexPoint Parties the equipment listed
              on Schedule B attached hereto (the “IT Equipment”), including all
              ancillary equipment and attachments (e.g., monitors, keyboards,
              cables, standing desks, monitor stands, etc.), to the IT Equipment;
              provided, that with respect to the IT Equipment identified on
              Schedule B as ‘Copy Prior to Sale’, the NexPoint Parties shall
              immediately return such equipment to HCMLP so that HCMLP
              can make a copy of all data contained on such equipment as
              HCMLP determines in its sole discretion, and such equipment shall
              remain HCMLP’s sole and exclusive property unless and until
              such copies are made to HCMLP’s sole satisfaction. The NexPoint
              Parties acknowledge and agree that the IT Equipment is being sold
              ‘as is’, and the NexPoint Parties accept the IT Equipment in its
              existing condition and has either inspected the IT Equipment or
              chose not to inspect it. HCMLP expressly disclaims any implied
              warranty as to fitness for a particular purpose, any implied
              warranty as to merchantability and any and all other express or
              implied warranties with respect to the IT Equipment.

       (c)    A new Section 1.1(h) is hereby added to the Existing Agreement as follows:

                     (h) Each of the following shall terminate effective as of
              11:59 p.m. on February 19, 2021, in accordance with its terms: (i)
              that certain Payroll Reimbursement Agreement, dated May 1,
              2018, by and between HCMLP and NPA, as subsequently
              amended on December 14, 2018, and (ii) that certain Payroll
              Reimbursement Agreement, dated May 1, 2018, by and between
              HCMFA and HCMLP, as subsequently amended on December 14,
              2018.

         (d)    Schedule A to the Existing Agreement is hereby deleted and replaced in its
 entirety with Schedule A attached hereto.
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21           Entered 08/17/21 17:00:39       Page 16 of
                                         22



       (e)      Schedule B attached hereto is hereby added as a new Schedule B to the Existing
 Agreement.

         3.     Date of Effectiveness; Limited Effect. This Amendment will be effective as of the
 Effective Date. Except as expressly provided in this Amendment, all the terms and provisions of
 the Existing Agreement are and will remain in full force and effect and are hereby ratified and
 confirmed by the Parties. Without limiting the generality of the foregoing, the amendments
 contained herein will not be construed as an amendment to or waiver of any other provision of
 the Existing Agreement or as a waiver of or consent to any further or future action on the part of
 either Party that would require the waiver or consent of the other Party. On and after the
 Effective Date, each reference in the Existing Agreement to “this Agreement,” “the Agreement,”
 “hereunder,” “hereof,” “herein,” or words of like import will mean and be a reference to the
 Existing Agreement as amended by this Amendment.

        4.     Miscellaneous. Each of the terms and provisions set forth in Article IV –
 Miscellaneous Other Provisions of the Existing Agreement are hereby incorporated by reference.

                                    [Signature Page Follows.]
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21      Entered 08/17/21 17:00:39     Page 17 of
                                         22



                  IN WITNESS WHEREOF, the Parties have executed this Agreement effective as
 of the date first written above.


                                          HIGHLAND CAPITAL MANAGEMENT, LP


                                          By:
                                          Name:
                                          Title:

                                          NEXPOINT ADVISORS, L.P.


                                          By:
                                          Name: Frank Waterhouse
                                          Title: Chief Financial Officer


                                          HIGHLAND CAPITAL MANAGEMENT
                                          FUND ADVISORS, L.P.


                                          By:
                                          Name: Frank Waterhouse
                                          Title: Chief Financial Officer
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21   Entered 08/17/21 17:00:39    Page 18 of
                                         22



                                                                            Schedule A

                      Schedule of Shared Resources and Payments

                                       (Attached.)
Highland Capital Management, L.P.
                                   Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21
Contract Listing - Sharing Agreement
                                                                                                                                 Entered 08/17/21 17:00:39                          Page 19 of
Schedule A-Shared Resources Agreement                                       22
                                                                       Services                       End Date      Cost                  Value       Mar-21    Apr-21    May-21     Jun-21    Jul-21    Aug-21    Totals
 Shared IT Contracts
   AT&T                                      Internet-Pre Petition                                     monthly            857   Month             -       857       857       857        857      857        857     5,142
   AT&T                                      Intersite Agreement-Post Petition                        3/28/2023         3,574   Month             -     3,574     3,574     3,574      3,574    3,574      3,574    21,444
   AT&T                                      Bandwidth connection at Evoque                            monthly            138   Month             -       138       138       138        138      138        138       828
   At&T                                      Land line req'd for 1 fax line and 911                    monthly            395   Month             -       395       395       395        395      395        395     2,370
   AWS                                       Dev server hosting                                        monthly          2,635   Month             -     2,635     2,635     2,635      2,635    2,635      2,635    15,810
   CenturyLink                               WAN line and Telephones                                 1/28/2023          6,190   Month             -     6,190     6,190     6,190      6,190    6,190      6,190    37,140
   Cisco/CDW                                 Cisco Hardware Support                                  3/31/2021         40,000    Year             -    40,000       -         -          -        -          -      40,000
   DUO Security                              2 factor authentication                                   monthly            800   Month             -       800       800       800        800      800        800     4,800
   Evoque Data Center                        Disaster Recovery DC                                    10/15/2022         2,845   Month             -     2,845     2,845     2,845      2,845    2,845      2,845    17,070
   CDW                                       F5 load balancers                                         6/2/2021         6,283    Year             -       -         -         -        6,283      -          -       6,283
   Flexential                                Primary Data Center                                      8/31/2021        11,888   Month             -    11,888    11,888    11,888     11,888   11,888     11,888    71,328
   CDW                                       IBM Websphere OMS software                                4/1/2021         4,080    Year             -       -       4,080       -          -        -          -       4,080
   Mxtoolbox                                 E Mailflow monitoring                                     monthly            182   Month             -       182       182       182        182      182        182     1,092
   CDW                                       NetappSAN Maintenance                                    4/30/2021        24,862    Year             -       -      24,862       -          -        -          -      24,862
   Netwrix                                   Auditor for active directory                             6/24/2021         2,635 Year                -       -         -         -        2,635      -          -       2,635
   Netwrix                                   Audits WFH and Cloud Activity                            6/24/2021         1,963 Year                -       -         -         -        1,963      -          -       1,963
   Onelogin                                  Cloud single sign on for HR related employee login        monthly            340   Month             -       340       340       340        340      340        340     2,040
   Opentext                                  Fax Server                                                4/9/2021         2,834    Year             -       -       2,834       -          -        -          -       2,834
   Solarwinds                                FTP server maintenance                                   6/1/2021            700    Year             -       -         -         -          700      -          -         700
   CDW                                       Trustwave E Mail Gateway-Anti Spam                      8/10/2021          2,182    Year             -       -         -         -          -        -        2,182     2,182
   CDW                                       Veritax Backup Exec                                      3/1/2021          1,961    Year             -     1,961       -         -          -        -          -       1,961
   CDW                                       Veritas Enterprise Vault                                 3/1/2021          4,706    Year             -     4,706       -         -          -        -          -       4,706
   Verity Group                              Print Services for printers in office                     monthly          2,500   Month             -     1,500     1,500     1,500      1,500    1,500      1,500     9,000
   WP Engine                                 Public Website hosting                                    monthly            778   Month             -       778       778       778        778      778        778     4,668
   Zayo Group                                WAN line                                              mo or 3/26/202       2,083   Month             -     2,083     2,083     2,083      2,083    2,083      2,083    12,498
   Zendesk                                   Helpdesk Platform                                         monthly            252   Month             -       252       252       252        252      252        252     1,512
   SPECOPS                                   Password protection                                     2/27/2021          3,717    Year             -     3,717       -         -          -        -          -       3,717
   Total                                                                                                                                          -    84,841    66,233    34,457     46,038   34,457     36,639   302,665
   NexPoint Parties' 60% Share                                                                                      60.0%                              50,905    39,740    20,674     27,623   20,674     21,983   181,599

 Shared Other Contracts
   Siepe Software                             Software License                                        9/1/2021         18,042   Month             -    18,042    18,042    18,042     18,042   18,042     18,042   108,252
                                              NexPoint Parties to pay allocable portion + 60% of
   Siepe Master Service Agreement             unallocated amounts, if any.
   Markit                                     Loan Pricing (pd in full 103,402 thru 3/31/21)         3/27/2022        103,402   Yearly            -   103,402       -         -          -         -         -     103,402
   Markit-WSOWeb and Portfolio                NexPoint Parties to pay allocable portion + 60%of
   Management Services                        unallocated amounts, if any                            10/31/2021                                   -       -         -         -          -         -         -         -
   Oracle                                     General Ledger Software                                8/15/2021                                         15,000       -         -       15,000       -         -      30,000
   Advent                                     Geneva software-prepaid thru termination date          5/10/2021                                            -         -         -          -         -         -         -
   Bloomberg                                  Routers At Flexential                                       ?                                               -       8,411       -          -       8,411       -      16,822
   Compliance Science fka Financial Tracking Other Research/Service Contracts                         4/1/2021         29,602   Annual            -              29,602       -          -         -         -      29,602
   DTCC (Pre trade compliance software)       Other Research/Service Contracts                                          3,237   Monthly           -     3,237     3,237     3,237      3,237     3,237     3,237    19,422
   FT Interactive Data Corp (Also known as IC Other Research/Service Contracts                        10/1/2021         5,187   Monthly           -     5,187     5,187     5,187      5,187     5,187     5,187    31,122
   Moody'sHigh Yield Research                 Other Research/Service Contracts/Allow to Expire       11/30/2021        15,239    Qtr              -    15,239                         15,239                        30,479
   Total                                                                                                                                          -   160,107    64,479    26,466     56,705   34,877     26,466   369,101
   NexPoint Parties' 60% Share                                                                                      60%                           -    96,064    38,687    15,880     34,023   20,926     15,880   221,460

 Shared Remaining $ Value Contracts (remaining value has been prepaid):
   Credit Flux (formerly MergerMarket)                                                               9/30/2021         18,673     7         10,893      1,556     1,556     1,556      1,556     1,556     1,556     9,337
   Debt Domain                                                                                       8/22/2021          9,500     6          4,750        792       792       792        792       792       792     4,750
   Insider Score                                                                                     5/31/2021         25,000     3          6,250      2,083     2,083     2,083        -         -         -       6,250
   Intralinks                                                                                        7/31/2021          7,500     5          3,125        625       625       625        625       625       -       3,125
   Moody's Ratings-Instrument File                                                                   12/29/2021        61,703     10        51,419      5,142     5,142     5,142      5,142     5,142     5,142    30,852
   Proofpoint                                                                                        9/29/2021          6,300     7          3,675        525       525       525        525       525       525     3,150
   Reorg Research                                                                                    7/31/2021         34,521     5         14,384      2,877     2,877     2,877      2,877     2,877       -      14,384
 Total Remaining Value Contracts                                                                                                            94,496     13,600    13,600    13,600     11,516   11,516      8,015    71,847
   NexPoint Parties' 60% Share                                                                                      60%                                 8,160     8,160     8,160      6,910    6,910      4,809    43,108

 Total NexPoint Parties' Monthly Payment Requirement for IT, Other Contracts and Remaining Value Contracts                                            155,129    86,587    44,714     68,556   48,510     42,672   446,167
Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21   Entered 08/17/21 17:00:39    Page 20 of
                                         22



                                                                            Schedule B

                                   IT Equipment

                                       (Attached.)
  Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21     Entered 08/17/21 17:00:39            Page 21 of
                                           22

Username      Name               Owner   Hardware Class   Hardware Item
ABARBERA      Angela Barbera     HCMLP   Machine Model    Microsoft Corporation - Surface Pro 6
ABRUMLEY      Angela Brumley     HCMLP   Machine Model    HP - HP ProBook 440 G7
AGIFFORD      Alex Gifford       HCMLP   Machine Model    LENOVO - 20KFCTO1WW
ASIMS         Austin Sims        HCMLP   Machine Model    Microsoft Corporation - Surface Pro
AWILLIAMS     Andy Williams      HCMLP   Machine Model    LENOVO - 20Q0002CUS
BFLAHERTY     Brendan Flaherty   HCMLP   Machine Model    HP - HP EliteDesk 800 G3 TWR
BFUENTES      Brian Fuentes      HCMLP   Machine Model    HP - HP ProBook 440 G7
BGRAIME       Brian Graime       HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
BHEISS        Bradford Heiss     HCMLP   Machine Model    LENOVO - 20KFCTO1WW
BHEISS        Bradford Heiss     HCMLP   Machine Model    LENOVO - 20UD000HUS
BJAIN         Bhawika Jain       HCMLP   Machine Model    HP - HP ProBook 440 G7
BLOOMBERG                        HCMLP   Machine Model    Microsoft Corporation - Virtual Machine
BMCDERMETT    Bonner McDermett   HCMLP   Machine Model    HP - HP ProBook 445R G6
BMCDERMETT    Bonner McDermett   HCMLP   Machine Model    Microsoft Corporation - Surface Pro 4
BMITTS        Brian Mitts        HCMLP   Machine Model    Microsoft Corporation - Surface Pro 4
BSANBORN      Brian Sanborn      HCMLP   Machine Model    Microsoft Corporation - Surface Pro 4
BSANBORN      Brian Sanborn      HCMLP   Machine Model    Microsoft Corporation - Surface Pro 6
CCOLEMAN      Clayton Coleman    HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
CEMERT        Craig Emert        HCMLP   Machine Model    LENOVO - 20Q0002CUS
CHAKEMACK     Chris Hakemack     HCMLP   Machine Model    Microsoft Corporation - Surface Pro
CLO                              HCMLP   Machine Model    Microsoft Corporation - Virtual Machine
COMPLIANCE                       HCMLP   Machine Model    Microsoft Corporation - Virtual Machine
CZULUAGA      Camilo Zuluaga     HCMLP   Machine Model    HP - HP ProBook 445R G6
DBULGER       David Bulger       HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
DNORRIS       Dustin Norris      HCMLP   Machine Model    LENOVO - 20KHCTO1WW
DSAUTER       DC Sauter          HCMLP   Machine Model    Microsoft Corporation - Surface Pro 6
DWILLMORE     David Willmore     HCMLP   Machine Model    LENOVO - 20Q0CTO1WW
EBREAULT      Evan Breault       HCMLP   Machine Model    Microsoft Corporation - Surface Pro 4
EFRITZ        Eric Fritz         HCMLP   Machine Model    HP - HP ProBook 440 G7
EHOLT         Eric Holt          HCMLP   Machine Model    HP - HP ProBook 440 G7
GESCURDERO    Gaston Escudero    HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
GMILLER       Gordon Miller      HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
HCOVITZ       Hunter Covitz      HCMLP   Machine Model    HP - HP ProBook 440 G7                    Copy Prior to Sale
HSOTO         Hailey Soto        HCMLP   Machine Model    Hewlett-Packard - HP EliteDesk 800 G1 TWR
IHOWLE        Ian Howle          HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
JBLAIR        Jesse Blair        HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
JCONNOLLY     James Connolly     HCMLP   Machine Model    Standing Desk
JDUNN         John Dunn          HCMLP   Machine Model    Microsoft Corporation - Surface Pro 6
JGRAHAM       Jackie Graham      HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
JGRANT        Jennifer Grant     HCMLP   Machine Model    Microsoft Corporation - Surface Pro 4
JPOST         Jason Post         HCMLP   Machine Model    HP - HP ProBook 440 G7
JSCHOOL       Jenny School       HCMLP   Machine Model    HP - HP ProBook 430 G7
JSOWIN        Joe Sowin          HCMLP   Machine Model    LENOVO - 20R1S04100                       Copy Prior to Sale
jSOWIN        Joe Sowin          HCMLP   Machine Model    Microsoft Corporation - Surface Pro 3     Copy Prior to Sale
JYEHIA        Josef Yehia        HCMLP   Machine Model    Microsoft Corporation - Surface Pro
KCASTLE       Kyle Castle        HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
KCAWLEY       Keith Cawley       HCMLP   Machine Model    Microsoft Corporation - Surface Pro 4
KFULLMER      Kevin Fullmer      HCMLP   Machine Model    Microsoft Corporation - Surface Pro
KGATZKI       Kent Gatzki        HCMLP   Machine Model    Hewlett-Packard - HP EliteDesk 800 G1 TWR
KNELSON       Kaitlin Nelson     HCMLP   Machine Model    LENOVO - 20Q0002CUS
KNOEL         Kirby Noel         HCMLP   Machine Model    Microsoft Corporation - Surface Pro 6
  Case 19-34054-sgj11 Doc 2735-7 Filed 08/17/21       Entered 08/17/21 17:00:39               Page 22 of
                                           22

KROLLINS       Kristin Rollins      HCMLP   Machine Model   Microsoft Corporation - Surface Pro 6
KSACHDEV       Kunal Sachdev        HCMLP   Machine Model   HP - HP ProBook 440 G7
LBANNON        Lucy Bannon          HCMLP   Machine Model   HP - HP EliteDesk 800 G2 TWR             Copy Prior to Sale
LBANNON        Lucy Bannon          HCMLP   Machine Model   HP - HP ProBook 440 G7                   Copy Prior to Sale
LCASTANIEN     Luke Castanien       HCMLP   Machine Model   Microsoft Corporation - Surface Pro 4
MBEISPIEL      Michael Beispiel     HCMLP   Machine Model   HP - HP EliteDesk 800 G3 TWR
MBRENNAN       Mike Brennan         HCMLP   Machine Model   LENOVO - 20KFS1TE00
MDILLON        Mark Dillon          HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
MFRIZELL       Madeline Frizell     HCMLP   Machine Model   Microsoft Corporation - Surface Pro
MGOETZ         Matthew Goetz        HCMLP   Machine Model   Microsoft Corporation - Surface Pro
MHASELROTH     Matt Haselroth       HCMLP   Machine Model   LENOVO - 20Q0CTO1WW
MHOLLISTER     Mike Hollister       HCMLP   Machine Model   LENOVO - 20KG0022US
MHURLEY        Mike Hurley          HCMLP   Machine Model   HP - HP ProBook 440 G7
MJEONG         Michael Jeong        HCMLP   Machine Model   HP - HP EliteDesk 800 G4 TWR
MJEONG         Michael Jeong        HCMLP   Machine Model   HP - HP ProBook 440 G7
MJONES         Michael Jones        HCMLP   Machine Model   LENOVO - 20KHCTO1WW
MJORDAN        Micah Jordan         HCMLP   Machine Model   Microsoft Corporation - Surface Pro 6
MMCGRANER      Matt McGraner        HCMLP   Machine Model   Microsoft Corporation - Surface Pro 6
MMCGRANER      Matt McGraner        HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
MPEARSON       Matt Pearson         HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
NBURNS         Nate Burns           HCMLP   Machine Model   HP - HP ProBook 440 G7
PRICHARDS      Paul Richards        HCMLP   Machine Model   LENOVO - 20U9001NUS
RHARRIS        Rob Harris           HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
SABAYARATHNA   Sahan Abayarathna    HCMLP   Machine Model   HP - HP EliteDesk 800 G3 TWR
SABAYARATHNA   Sahan Abayarathna    HCMLP   Machine Model   HP - HP ProBook 440 G7
SBELVAL        Scott Belval         HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
SBERRY         Scott Berry          HCMLP   Machine Model   Microsoft Corporation - Surface Pro
SBRODEUR       Steven Brodeur       HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
SBRODEUR       Steven Brodeur       HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
SKOUZMENKO     Svetlana Kouzmenko   HCMLP   Machine Model   HP - HP ProBook 440 G7
SPARVIN        Sean Parvin          HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
SSIMON         Scott Simon          HCMLP   Machine Model   Microsoft Corporation - Surface Pro 6
TCHAPLINE      Tom Chapline         HCMLP   Machine Model   LENOVO - 20Q0CTO1WW
TCOLBERT       Taylor Colbert       HCMLP   Machine Model   LENOVO - 20KFCTO1WW
WLARKIN        Will Larkin          HCMLP   Machine Model   Microsoft Corporation - Surface Pro 6
